PER CURIAM:
Appellants appeal the district court’s order dismissing as frivolous their 42 U.S.C. § 1983 (2006) complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Green v. North Carolina, No. 5:10-ct-03099-BO (E.D.N.C. Dec. 2, 2010). We deny Green’s motion for a transcript at government expense and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.